Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
2, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00728-CV
                                  ____________

     LANCE BREMER AND ALVAREZ STAUFFER BREMER, PLLC,
                          Appellants

                                       V.

                      CHARLES A. WATSON, Appellee


                   On Appeal from the 270th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2015-28746-C

                        MEMORANDUM OPINION

      This is an appeal from a final judgment signed November 15, 2021,
consisting of underlying interlocutory summary judgments and the November 15,
2021 order of severance. On December 14, 2021, Charles A. Watson filed a notice
of appeal. On December 15, 2021, Lance Bremer and Alvarez Stauffer Bremer,
PLLC (“Attorneys”) filed a notice of appeal.
      On June 14, 2022, appellant Watson filed an unopposed motion to dismiss
his appeal. On June 28, 2022, Attorneys filed a motion to dismiss their appeal
conditioned on this court’s dismissal of Watson’s appeal.

      On July 12, 2022, we granted Watson’s motion to dismiss. We now grant
Attorneys’ motion to dismiss. See Tex. R. App. P. 42.1(a)(1).

      Having granted both motions, the appeal is dismissed.



                                PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Spain.




                                         2